DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/17/2022.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action regarding claim 1 and its dependents. Claim 12 remains rejected under 35 USC § 112(b).
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 101 rejections set forth in the previous office action.

Response to Arguments
Regarding the applicant’s request for clarity of the rejection of claim 12, the examiner has modified the rejection so that the version of the reference used is the published US patent, rather than the publish WO patent. The pages and lines referenced in the previous rejection have been updated so that they reflect the columns and lines of the US patent. Hopefully this clarifies the rejection. Further, regarding claim 12, the previous rejection under 35 USC § 112(b) still stands because “at least one” could still be one, and therefore cannot be organized in groupings.
Applicant’s arguments with respect to claims 1-3 and 11have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-2 and 11 are now rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Baust and Oza, while claim 3 is now rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Baust and Oza, further in view of Gerrans.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4, line 1: “The device 1” should read –The device of claim 1--;
Claim 5, line 1: “The device 1” should read –The device of claim 1--; and
Claim 6, line 1: “The device 1” should read –The device of claim 1--.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear how suctioning at each of said at least one of said plurality of uptake fenestration can be controlled in groupings because at least one fenestration can be one fenestration and therefore cannot be organized into groupings. Clarity is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al., US 20140088579, herein referred to as “Burnett”, in view of Baust et al., US 20150282858, herein referred to as “Baust”, further in view of Oza et al., US 20180200416, herein referred to as “Oza”.
Regarding claim 1, Burnett discloses a device for affecting an internal body tube (Figure 1: treatment assembly 10) comprising a tube portion (Figure 1: second catheter 20) having at least a first internal lumen (Figure 4: annular lumen 70) connecting to aa plurality of exit fenestrations (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and at least a second internal lumen (Figure 4: evacuation lumen 72) connecting to a plurality of uptake fenestrations (Figure 4: openings 64) disposed on an outer surface ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); wherein said tube portion (Figure 1: second catheter 20) is adapted for insertion into an internal body tube of a mammalian subject (Figures 2 and 3) and said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) are configured to form reversible seals against walls of said internal body tube ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”). Burnett does not explicitly disclose a device comprising a plurality of uptake fenestrations disposed on said outer surface toward a proximal end relative to at least one exit fenestration, or a device comprising a second internal lumen interfacing with a suction source. Burnett also does not explicitly disclose a device wherein at least one of a plurality of uptake fenestrations is adapted to draw walls of an internal body tube towards a tube portion.
However, Baust discloses a device (Figure 7: catheter 116) comprising an uptake fenestration (Figure 7: return/inflow port 172) disposed on an outer surface toward a proximal end relative to at least one exit fenestration (Figure 7: return/inflow port 172 is disposed on an outer surface of catheter 166 toward a proximal end relative to supply/outflow port 170). In combination, the plurality of uptake fenestrations and the at least one exist fenestration disclosed by Burnett have the positioning of the uptake fenestration and exit fenestration disclosed by Baust, respectively. Baust also discloses a device (Figure 4B: catheter 116) with a second internal lumen (Figure 4B: return line 132) interfacing with a suction source (Figure 2: reservoir 106). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett so that the uptake fenestration is toward a proximal end relative to the exit fenestration, as taught by Baust, so that the fluid comes into direct contact with and fills a portion of the esophagus (Baust [0044]). It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Baust in order to monitor and control the flow rate of the fluid (Baust [0035] and [0048]). 
However, Oza disclose a device (Figure 1: mechanical esophageal displacement system 1) wherein at least one of a plurality of uptake fenestrations (Figure 1: plurality of vacuum holes 3) is adapted to draw walls of an internal body tube towards a tube portion ([0010]: “Because the plurality of vacuum holes are spaced circumferentially around the soft outer tube, the plurality of vacuum holes are located on multiple sides of the tube and can suction the esophagus from multiple directions.” And [0067]: “a segment of the esophagus may be adhered to the introducer 2 via vacuum suction”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett so that the uptake fenestrations are adapted to draw walls of an internal body tube towards a tube portion, as taught by Oza, to ensure that the entire circumferential segment of the internal body tube is displaced without a lagging or trailing edge, so that an ablation procedure can take place without concern for esophageal damage (Oza [0007]).
Regarding claim 2, Burnett discloses a method for affecting an internal body tube (Figure 1: treatment assembly 10 and [0141]) comprising inserting a device into a portion of an internal body tube of a mammalian subject (Figures 2 and 3), said device comprising a tube portion (Figure 1: second catheter 20) having at least a first internal lumen (Figure 4: annular lumen 70) connecting to at least one exit fenestration (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and at least a second internal lumen (Figure 4: evacuation lumen 72) connecting to a plurality of uptake fenestrations (Figure 4: openings 64) disposed on an outer surface toward a proximal end ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); forming a sealed area of said portion by sealing said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) against a wall of said internal body tube ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”); and applying a cooling fluid exiting from said exit fenestration (Figure 1: perforations or holes 32) and uptake of said cooling fluid through at least one of said uptake fenestration ([0142]: “cooling fluid exits one or more ports 32 in the lumens near the distal balloon 24, and is then evacuated in a port or ports designed within the lumen”); wherein said cooling fluid cools said sealed area of said internal body tube ([0146]: “With the balloons inflated into contact against the esophagus ES, the treatment area 40 may encompass the tissue region to be treated, e.g., a lesion 60 such as Barrett's esophagus or esophageal cancer lesion and the distal end of the endoscope 12 may be positioned into close proximity to proximal balloon 22 and the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20 such that the fluid 66 may enter through opening 62 into the treatment region 40 while contained by the balloons.”). Burnett does not explicitly disclose a method comprising a plurality of uptake fenestrations disposed on said outer surface toward a proximal end relative to at least one exit fenestration, or a device comprising a second internal lumen interfacing with a suction source. Burnett also does not explicitly disclose a method that includes drawing said wall of said internal body tube toward said tube portion by applying suction through at least one of said plurality of uptake fenestrations.
However, Baust discloses a method (Figure 7: catheter 116) comprising an uptake fenestration (Figure 7: return/inflow port 172) disposed on an outer surface toward a proximal end relative to at least one exit fenestration (Figure 7: return/inflow port 172 is disposed on an outer surface of catheter 166 toward a proximal end relative to supply/outflow port 170). In combination, the plurality of uptake fenestrations and the at least one exist fenestration disclosed by Burnett have the positioning of the uptake fenestration and exit fenestration disclosed by Baust, respectively. Baust also discloses a device (Figure 4B: catheter 116)with a second internal lumen (Figure 4B: return line 132) interfacing with a suction source (Figure 2: reservoir 106). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Burnett so that the uptake fenestration is toward a proximal end relative to the exit fenestration, as taught by Baust, so that the fluid comes into direct contact with and fills a portion of the esophagus (Baust [0044]). It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Baust in order to monitor and control the flow rate of the fluid (Baust [0035] and [0048]). 
However, Oza disclose a method (Figure 1: mechanical esophageal displacement system 1) that includes drawing said wall of said internal body tube toward said tube portion by applying suction ([0010]: “Because the plurality of vacuum holes are spaced circumferentially around the soft outer tube, the plurality of vacuum holes are located on multiple sides of the tube and can suction the esophagus from multiple directions.” And [0067]: “a segment of the esophagus may be adhered to the introducer 2 via vacuum suction”) through at least one of said plurality of uptake fenestrations (Figure 1: plurality of vacuum holes 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Burnett so that the uptake fenestrations are adapted to draw walls of an internal body tube towards a tube portion, as taught by Oza, to ensure that the entire circumferential segment of the internal body tube is displaced without a lagging or trailing edge, so that an ablation procedure can take place without concern for esophageal damage (Oza [0007]).
Regarding claim 5, Burnett discloses a device wherein said second internal lumen (Figure 4: evacuation lumen 72) connects to a plurality of uptake fenestrations (Figure 4: openings 64). Oza discloses a plurality of uptake fenestrations (Figure 1: plurality of vacuum holes 3) disposed at intervals on said outer surface of said tube portion (Figure 1: soft outer tube 125).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Burnett so that the plurality of uptake fenestrations are disposed at intervals on the outer surface of the tube portion as taught by Oza so that the uptake fenestrations are adapted to draw walls of an internal body tube towards a tube portion to ensure that the entire circumferential segment of the internal body tube is displaced without a lagging or trailing edge, so that an ablation procedure can take place without concern for esophageal damage (Oza [0007]).
Regarding claim 6, Burnett discloses a device further comprising at least one sensor (Figure 4: pressure sensor 42) disposed on said tube portion and having an output ([0146]: “a pressure sensor 42 (e.g., pressure measuring air capsule) may be positioned along either the first 18 and/or second 20 catheter for sensing the various parameters”), said at least one sensor being selected from the group consisting of a temperature sensor, a pressure sensor (Figure 4: pressure sensor 42), an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial. Since only one of the group is required in the claim, the pressure sensor in Figure 4 teaches the claim.
Regarding claim 7, Burnett discloses a method further comprising at least one temperature sensor ([0160]: “the proximal occlusion balloon 22 may optionally incorporate a temperature or pressure sensing element for the therapy”) having an output that controls the power output of a thermal ablation device ([0145]). Burnett does not explicitly disclose at least one temperature sensor disposed on said tube portion.
However, in MPEP, Section 2144.04 VI C of the MPEP, In Re Japikse states that a device reads on the prior art even if the position of one part of the device is different from the position of the part in the prior art as long as changing the position of the part does not modify the operation of the device. One of ordinary skill in the art would be aware that moving the temperature sensor from said tube portion (Figure 4: second catheter 20) to the proximal balloon (Figure 4: proximal balloon 22) would not change the function of the device because a temperature sensor positioned on either part of the device is able to monitor the temperature inside the cavity between the two seals. Therefore, since changing the position of the sensor does not change the function of the sensor, Burnett reads on the claim in view of MPEP 2144.04 VI C.
Regarding claim 8, Burnett discloses a device wherein said tube portion has an adjustable length ([0162]: “the distance from the lower end of the distal most portion of the catheter can be on the order of about 150 mm. The distance between the proximal and distal balloons are adjustable by the operator but can be adjusted, e.g., from as small as 0 mm to as large as 25 cm”).  
Regarding claim 9, Burnett discloses a device further comprising at least one external display (Figure 3: controller 50) showing output from at least one sensor selected from the group consisting of a temperature sensor, a pressure sensor, an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial (Figure 3 and [0145]).  
Regarding claim 11, Burnett in view of Baust and Oza discloses the device of claim 1, and Baust further discloses a device (Figure 7: catheter 116) comprising at least one additional tube portion (Figure 7: contained region 174) at said distal end of said tube portion (Figure 7: contained region 174 is at the distal end of catheter shaft 158) with an additional sealing feature disposed between each tube portion (Figure 7: first balloon 146A and second balloon 146B), said additional sealing feature being configured to form a reversible seal against walls of said internal body tube ([0044]: “For example, a first balloon 146A may be disposed distally of a second balloon 146B. In such an arrangement, both of the first and second balloons 146A, 146B can be inflated within the lumen of the patient's esophagus to create a contained region 174 along the length of the esophagus.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the additional tube portion at the distal end with an additional sealing feature as taught by Baust so that fluid can come into direct contact with and fill a portion of the internal body tube (Baust [0044]).
Regarding claim 15, Burnett discloses a method wherein said internal body tube comprises an esophagus ([0143]: “ the endoscope inserted through the nasal cavity and advanced through the esophagus ES”).
Regarding claim 17, Burnett discloses a device wherein gravity drives flow from said fluid ([0147]: “the pressure can be controlled by other mechanisms, e.g., a check valve or a simple gravity fluid column”).

Claims 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett embodiment A (Figures 1-4) in view of Baust and Oza, as seen in claims 1 and 2 above, further in view of Embodiment B of Burnett (Figure 21A).
Regarding claim 10, Embodiment A of Burnett discloses a device further comprising at least one external display (Figure 3: controller 50) showing output from at least one sensor selected from the group consisting of a temperature sensor, a pressure sensor, an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial (Figure 3 and [0145]).  Embodiment A of Burnett in view of Baust and Oza does not explicitly disclose at least one external display coupled to a handpiece in communication with said device, said at least one external display being detachable and movable relative to said handpiece.
However, embodiment B of Burnett discloses at least one external display coupled to a handpiece in communication with said device, said at least one external display being detachable and movable relative to said handpiece in this embodiment ([0196]: “The handle assembly 211 may also optionally incorporate a display for providing any number of indicators and/or alerts to the user. For instance, an LCD display may be provided on the handle assembly 211 (or to a separate control unit connected to the handle assembly 211)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify embodiment A of Burnett with the external display coupled to a handpiece in communication with the external display found in embodiment B of Burnett to provide pressure or temperature readings as well as any number of other indicators for the device ([0196]).
Regarding claim 13, Embodiment A of Burnett discloses a method wherein said forming said sealed area ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen”) is performed after detecting a temperature change in the internal body tube ([0006]: “The optional pressure and temperature sensing elements may allow the operator to monitor and/or control the pressure and temperature within the treatment zone ... The treatment site may be delineated by inflatable or expandable members which are pressurized or expanded to a target pressure to form a seal with the body cavity/lumen.”). Embodiment A of Burnett in view of Baust and Oza does not explicitly disclose said applying said cooling fluid is performed after detecting a temperature change in said internal body tube.
However, Embodiment B of Burnett discloses said applying said cooling fluid is performed after detecting a temperature change in said internal body tube ([0270]: “The processor or microcontroller may accordingly be programmed with a feedback loop which could start, pause, or stop the delivery of the cryogenic fluid or gas based upon the temperature (e.g. -89.5.degree. C. for nitrous oxide) of the sheath 212”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Embodiment A of Burnett with the method of applying said cooling fluid after detecting a temperature change in said internal body tube found in embodiment B of Burnett to ensure that the surrounding tissue is maintained at a safe level ([0270]).
Regarding claim 19, Embodiment B of Burnett discloses a device further comprising a temperature sensor disposed on said device selected from the group consisting of a thermocouple, a thermistor, and an infrared temperature sensor ([0270]: “one or more temperature sensors T, e.g., thermocouples”). This is a simple substitution of a general temperature sensor for a thermocouple which would yield predictable results, so it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the temperature sensor so that it was specifically a thermocouple.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Baust and Oza, as seen in claim 1 above, further in view of Stone, US 5755968, herein referred to as “Stone”.
Regarding claim 12, Burnett in view of Baust and Oza does not explicitly disclose a device wherein suction at each of said at least one of said plurality of uptake fenestrations is separately controlled or controlled in groupings. 
However, Stone discloses a device wherein suction at each of said at least one of said plurality of uptake fenestrations is separately controlled or controlled in groupings (Figure 1 and Col. 2, lines 47-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube with fenestrations disclosed in Burnett with the suction at each of said at least one fenestrations is separately controlled or controlled in groupings disclosed in Stone in order to control whether fluid is being suctioned or not (Stone Col. 2, lines 52-58). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Burnett  (Figures 1-4) in view of Baust and Oza, as seen in claim 1 above, further in view of Embodiment C of Burnett (Figures 23A-23B).
Regarding claim 14, Embodiment C of Burnett discloses a device further comprising a pull- wire for deforming said tube portion ([0212]: “the catheter 222 may be actively steered along the direction of flexion 254, e.g., via one or more pullwires, to allow for positioning or repositioning of the catheter 222 within the balloon”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify embodiment A of Burnett in view of Stone with the pull-wire for deforming said tube portion to allow for positioning or repositioning of the tube portion ([0212]).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Baust and Oza, further in view of Gerrans et al., US 20150005693, herein referred to as “Gerrans.”
Regarding claim 3, Burnett discloses a method for affecting an internal body tube (Figure 1: treatment assembly 10 and [0141]) comprising inserting a device into a portion of an internal body tube of a mammalian subject (Figures 2 and 3), said device comprising a tube portion (Figure 1: second catheter 20) having at least a first internal lumen (Figure 4: annular lumen 70) connecting to at least one exit fenestration (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and at least a second internal lumen (Figure 4: evacuation lumen 72) connecting to a plurality of uptake fenestrations (Figure 4: openings 64) disposed on an outer surface ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); forming a sealed area of said portion by sealing said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) against a wall of said internal body tube ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”).
Burnett does not explicitly disclose a method comprising a plurality of uptake fenestrations disposed on said outer surface toward a proximal end relative to at least one exit fenestration, or a method comprising a second internal lumen interfacing with a suction source. Burnett also does not explicitly disclose a method that includes drawing said wall of said internal body tube toward said tube portion by applying suction through at least one of said plurality of uptake fenestrations. Further, Burnett also does not explicitly disclose a method that includes applying a contrast agent exiting from said exit fenestration and uptake of said contrast agent through at least one of said uptake fenestrations, wherein said contrast agent forms a detectable residue on said sealed area of said internal body tube.
However, Baust discloses a method (Figure 7: catheter 116) comprising an uptake fenestration (Figure 7: return/inflow port 172) disposed on an outer surface toward a proximal end relative to at least one exit fenestration (Figure 7: return/inflow port 172 is disposed on an outer surface of catheter 166 toward a proximal end relative to supply/outflow port 170). In combination, the plurality of uptake fenestrations and the at least one exist fenestration disclosed by Burnett have the positioning of the uptake fenestration and exit fenestration disclosed by Baust, respectively. Baust also discloses a method (Figure 4B: catheter 116) with a second internal lumen (Figure 4B: return line 132) interfacing with a suction source (Figure 2: reservoir 106). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for affecting an internal body tube disclosed in Burnett so that the uptake fenestration is toward a proximal end relative to the exit fenestration, as taught by Baust, so that the fluid comes into direct contact with and fills a portion of the esophagus (Baust [0044]). It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for affecting an internal body tube disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Baust in order to monitor and control the flow rate of the fluid (Baust [0035] and [0048]). 
However, Oza disclose a method (Figure 1: mechanical esophageal displacement system 1) a method that includes drawing said wall of said internal body tube toward said tube portion by applying suction ([0010]: “Because the plurality of vacuum holes are spaced circumferentially around the soft outer tube, the plurality of vacuum holes are located on multiple sides of the tube and can suction the esophagus from multiple directions.” And [0067]: “a segment of the esophagus may be adhered to the introducer 2 via vacuum suction”) through at least one of said plurality of uptake fenestrations  (Figure 1: plurality of vacuum holes 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for affecting an internal body tube disclosed in Burnett so that the uptake fenestrations are adapted to draw walls of an internal body tube towards a tube portion, as taught by Oza, to ensure that the entire circumferential segment of the internal body tube is displaced without a lagging or trailing edge, so that an ablation procedure can take place without concern for esophageal damage (Oza [0007]).
Gerrans discloses applying a contrast agent exiting from said exit fenestration and uptake of said contrast agent at said uptake fenestration ([0048]: “the catheter (42) also includes a second lumen (62) for supplying an oxygenating agent and/or photosensitizing agent to tumor tissue (24) via at least one opening (52) in the catheter (42)” and [0079]: “a contrast agent that allows or improves visualization via one or more imaging modalities can be used to image the absorption of the agent into the surrounding tumor tissues throughout the course of a procedure”) ; wherein said contrast agent forms a detectable residue on said sealed area of said internal body tube ([0079]: “Such agents may include, for example, radiocontrast agents, such as iodine or barium, to improve X-ray based imaging techniques; MRI contrast agents, such as gadolinium, to improve magnetic resonance imaging; and microbubble contrast agents, to improve ultrasound imaging.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for affecting an internal body tube disclosed in Burnett to be able to deliver contrast agents in addition to fluid in order to image the absorption of the contrast agent into surrounding tissues throughout the course of the procedure (Gerrans [0079]). 
Regarding claim 18, Burnett in view of Baust and Oza does not explicitly disclose a device comprising a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated.
However, Gerrans discloses a device comprising a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated ([0047]: “the balloon catheter (42) includes a first balloon (48), a second balloon (50) and a third balloon (46), positioned between the first and second balloons (48, 50)” and [0048]: “the catheter (42) preferably has a first lumen (60) through which fluid is supplied to the balloons (46, 48, 50) via a fluid source to inflate the balloons”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated to allow the tube portion to be used in bodily cavities of various diameters and dimensions (Gerrans [0047]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over embodiment A of Burnett (Figures 1-4) in view of Baust and Oza, as seen in claim 1 above, further in view of embodiment D of Burnett (Figures 59A-59B), further in view of Yamakawa et al., US 20100292536, herein referred to as “Yamakawa.”
Regarding claim 4, Burnett discloses a device wherein said first and second sealing features each comprise a sealing balloon (Figure 4: proximal balloon 22 and distal balloon 24) attached to at least one inflation/deflation device ([0142]: “One or more pressure sensors may be used to detect both inflation pressures of the balloons and/or the pressure seen by the body cavity/lumen that is exposed to the treatment liquid/vapor. In the manner, liquid/vapor flow may be controlled by the pressure sensing elements within the body cavity/lumen to ensure that safe pressures are never exceeded. Manual controls may be used for creation and/or maintenance of these pressures (e.g. syringes with stopcocks) or automated and/or semi-automated systems can be used as well”) through said connecting conduit (Figure 4: first catheter 18). Embodiment A Burnett in view of Stone does not explicitly disclose sealing features with a locking mechanism and fixed volume of inflation fluid or gas.
However, embodiment D of Burnett discloses sealing features with a locking mechanism ([0273]: “The positioning of the slider 221 and sheath 212 may be maintained via any number of locking or positioning mechanisms to ensure that the ablation length is maintained during a treatment procedure. Hence, the locking of the slider 221 and sheath 212 may be accomplished by locking mechanisms, e.g., friction fitting, detention features such as notches along the length of the slider travel, grabbing mechanism such as a brake between the slider and handle, actuating features, etc.”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in embodiment A of Burnett with the locking mechanism disclosed in embodiment D of Burnett to ensure that ablation length is maintained during a treatment procedure ([0273]).
	Also, Yamakawa discloses sealing features with a fixed volume of inflation fluid or gas ([0089]: “In order to inflate/deflate the balloon 56 at a high speed, supply or exhaust of the fluid is performed through the first flow F1 at the initial stage of inflation/deflation. After a fixed time (after the fluid of a fixed volume is supplied), the conduit line is switched to the second flow F2, and pressure control with high precision is performed at a low flow rate.”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with sealing features with a fixed volume of inflation fluid or gas disclosed in Yamakawa in order to inflate the balloons at a high speed (Yamakawa [0089]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Baust and Oza, further in view of Tu et al., US 6016437, herein referred to as “Tu”.
Regarding claim 16, Burnett in view of Baust and Oza does not explicitly disclose a device comprising an inflatable portion of said tube portion adapted for deforming said tube portion, said inflatable portion comprising a resting state of a first shape that is a non-rigid substantially straight shape and deflecting state of a second shape that is more rigid than said resting state, said second shape comprising a curved shape.
However, Tu discloses a device (Figure 1: catheter probe system 1) comprising an inflatable portion of said tube portion adapted for deforming said tube portion (Figures 2-3: inflatable wavy soft shaft 6), said inflatable portion comprising a resting state of a first shape that is a non-rigid substantially straight shape and deflecting state of a second shape that is more rigid than said resting state, said second shape comprising a curved shape (Col. 4, lines 46-51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with an inflatable portion of said tube portion for deforming said tube portion as taught by Tu so that the tube is kept resilient and outward against tissue (Tu Col. 5, lines 16-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794